DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 7/16/21.
	Applicant’s amendment to claim 1 is acknowledged.
	Applicant’s cancellation of claims 2-4 and 6-8 is acknowledged.
	Claims 1, 5, 9 and 10 are pending and claims 9 and 10 are withdrawn.
Claims 1 and 5 are subject to examination at this time.

Response to Arguments
Applicant's arguments filed 7/16/21 have been fully considered but they are not persuasive.
Applicant submits “Accordingly, luchi fails to disclose, teach or suggest the technical features of "a step of forming, on the foundation layer, a resist mask having a region for forming a conductive base portion which is open" and "a step of forming the foundation portion by etching, with the base portion as a mask, a region of the foundation layer in which the base portion is not formed".  (Remarks at page 7.)


	Iuchi, in fig. 1, teaches a process to form a base portion (11, UBM) that comprises forming a resist mask (12) having an open region (13).  The base portion (11, UBM) is formed in the open region and then the resist mask is removed.
	One of ordinary skill in the art modifying the teachings of Do with Iuchi would form
"a step of forming, on the foundation layer, a resist mask having a region for forming a conductive base portion which is open” because Iuchi’s resist mask (12) having a open region (13) would be applied to Do’s foundation layer (311) in fig. 8A.  A conductive base portion would be deposited in the open region and then the resist mask removed, as taught by Iuchi, and this would result in structure shown in Do’s fig. 8B with the deposited base portion (113) on the foundation layer (311).
Regarding the limitation “a step of forming the foundation portion by etching, with the base portion as a mask, a region of the foundation layer in which the base portion is not formed", the Iuchi reference is not relied on to teach this limitation,  The primary reference, Do teaches this limitation.
	Applicant further submits “However, Do at least fails to disclose, teach or suggest the technical features of "a step of forming, on the foundation layer, a resist mask having a region for forming a conductive base portion which is open", "a step of forming the base portion in the open region of the resist mask on the foundation layer" and "a step of removing the resist mask" of the amended claim 1 of the present application.”  (Remarks at page 7.)
	Do is not relied on to teach a resist mask process to form the conductive base portion (e.g. UBM).  The secondary reference, Iuchi teaches a resist mask process to form a conductive base portion.  As discussed above, one of ordinary skill in the art modifying the teachings of Do with Iuchi would form Iuchi’s resist mask (12) having an open region (13) on top of Do’s foundation layer (311) in fig. 8A.  A conductive base portion would be deposited in the open region and then the resist mask removed, as taught by Iuchi, and this would result in structure shown in Do’s fig. 8B with the deposited base portion (113) on the foundation layer (311).

Applicant further submits “Further, since luchi disclosed a method for manufacturing alloy bump without using the UBM as an etching mask, one of ordinary skill in the art have no motivation to combine or to modify luchi with Do to arrive to the amended claim 1 of the present application.”  (Remarks at page 7.)
Iuchi teaches a resist mask process to form a conductive base portion/UBM.  One of ordinary skill in the art can apply Iuchi’s resist mask process to Do’s fig. 8A-8B to form the conductive base portion/UBM.  
The step of using the base portion/UBM as an etching mask to form the foundation portion occurs after the step of forming the base portion/UBM with a resist mask process.  Iuchi’s resist mask process to form the conductive base portion/UBM applied to Do’s fig. 8A-8B would not hinder or prevent Do’s subsequent step of using the base portion/UBM as an etching mask to form the foundation portion shown in fig. 8C.  
As set forth below, one of ordinary skill in the art does have motivation to combine the teachings of Iuchi with Do because a resist mask enables plating the base portion (e.g. UBM) in regions requiring electrical connections and masking portions where an electrical connection is not required (e.g. Iuchi at para. [0041]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Do et al., US Publication No. 2014/0131856 A1 (of record) in view of Iuchi et al., US Publication No. 2017/0330850 A1 (of record).

Do teaches:
1. A method for manufacturing a semiconductor package, comprising (see figs. 1, 3, 8 and 9; also see figs. 4 and 6): 
	(see fig. 8A) a step of forming a foundation layer (311) for forming a foundation portion on a temporary support (310), 
	…. 
	(see fig. 8B-8C) a step of forming the foundation portion (311a) by etching, with a base portion (113, UBM) as a mask, a region of the foundation layer in which the base portion is not formed (e.g. para. [0087] – [0088]),
	(see fig. 8D) a step of forming, on the temporary support (310), a first insulating layer (e.g. insulating layer embedding 122+112) coming into a state of burying the foundation portion (311a) and the base portion (113) (e.g. also see para. [0072] and figs. 4 and 6); and 
	(see fig. 3C) a step of disposing, on the first insulating layer (e.g. insulating layer embedding 122+112), a semiconductor element  (120) electrically connected to the base portion (113); 
	(see fig. 3D) a step of forming a second insulating layer (140/130) coming into a state of burying the semiconductor element (120), after the step of disposing, on the first insulating layer, the semiconductor element electrically connected to the base portion
	(see fig. 9B-9C) a step of exposing, by removing the temporary support (310), surfaces of the foundation portion and the insulating layer on a side of the temporary support; 
	(see fig. 9C-9D) a step of exposing, by removing the exposed foundation portion (311a), the base portion (113) in a state of being more recessed than the surface of the first insulating layer (112); and 
	(see fig. 9E) a step of forming an external connection terminal (150) on the exposed base portion.  See Do at para. [0001] – [0091], figs. 1-9E. 

Regarding claim 1:
	Do is silent regarding using a resist mask to form the base portion (113, UBM) or specifically:
	a step of forming, on the foundation layer, a resist mask having a region for forming a conductive base portion which is open, 
	a step of forming the base portion in the open region of the resist mask on the foundation layer, 
	a step of removing the resist mask

	In an analogous art, Iuchi teaches using a resist mask to form a UBM.  Specifically, Iuchi teaches:
	(see fig. 1) a step of forming a resist mask (12) having a region for forming a conductive base portion which is open (13), 
	a step of forming the base portion (11, UBM) in the open region of the resist mask, 
	a step of removing the resist mask (12).  See Iuchi at para. [0040] – [0041], para. [0053] – [0054].
	
	One of ordinary skill in the art modifying the teachings of Do with Iuchi would form the resist mask and base portion on the foundation layer, as recited in the claim.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Do with the teachings of Iuchi because a resist mask enables plating the base portion (e.g. UBM) in regions requiring electrical connections and masking portions where an electrical connection is not required.   See Iuchi at para. [0041].

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Do in view of Iuchi, as applied to claim 1 above, in view of Lee et al., US Publication No. 2016/0379915 A1 (of record)

Regarding claim 5:
Do and Iuchi teaches all the limitations of claim 1 above and Do further teaches the foundation portion (311a) is a seed layer at para. [0068] and the base portion (113) is a UBM.
	Do is silent wherein the step of forming the foundation portion and the base portion on the temporary support includes a step of forming the base portion by electrolytic plating.
	In an analogous art, Lee teaches a seed layer (-i.e. foundation portion) and a UBM (-i.e. base portion) can be formed by electroless plating, electrolytic plating or sputtering at para. [0054], [0060].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Do with the teachings of Lee to form the foundation portion (e.g. seed layer) and the base portion (e.g. UBM) by electrolytic plating because electrolytic plating is an art recognized process suitable to form a seed layer and UBM layer.  See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
21 September 2021